Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on January 21, 2022 in response to the Office Action of October 21, 2021 is acknowledged and has been entered. Claims 3-4 and 14-15 are canceled. 
The objection to the specification is now withdrawn in view of the claim amendment.
The objections to claims 1-10, 13-18 and 20 are now withdrawn in view of the claim amendment.
The claim interpretation under 35 U.S.C. 112(f) to claims 12 and 19 is now withdrawn in view of the claim amendment. The associated rejections under 35 U.S.C. 112(a), written description requirement and 112(b) are also withdrawn.
The rejections to claims 5, 10 and 16 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejections to claims 1-20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Drawings
The drawings FIGS.1-7 are objected to because the resolution is too low and the font size is too small such that the content of the drawings is not eligible at a normal printing scale.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Ms. Diane Dunn McKay (Reg. No. 34,586) on February 07, 2022 with the approval obtained on February 08, 2022. 

Amendments to the claims:
Claims 1, 12, 16 19 are amended.
Claims 1, 12 and 19 are amended to clarify the scope of the claims with consistent claim languages.
Claim 16 is amended to correct the dependency to claim 12 since claim 15 has been canceled. 

Claim 1. A method for diagnosis for sleep disorders and prediction of treatment effectiveness for the sleep disorders, comprising: 
obtaining user information of an user from an input source by [[an ]]a camera application executing on a mobile device, 
wherein the input source comprises photograph input of a face and/or a neck of the user received by [[a ]]the camera application executing on the mobile device, 
wherein the camera application instructs the user to hold the mobile device at certain angles of [[a ]]the face and/or the neck of the user using the camera application for generating the photograph input of the face and/or the neck of the user, and the camera application measures one or more features of the photograph input;
storing the obtained user information in a storage medium; 
analyzing the stored user information to determine an obstructive sleep apnea (OSA) likelihood score and a treatment effectiveness score for the diagnosis of the sleep disorders and the prediction of the treatment effectiveness for the sleep disorders; and
presenting the obstructive sleep apnea (OSA) likelihood score and the treatment effectiveness score at the mobile device with the camera application
  
Claim 12. A system for diagnosis for sleep disorders and prediction of treatment effectiveness for the sleep disorders, comprising: 
a processor; and
a non-transitory memory storage system in data communication with the processor and including instructions executable by the processor and that upon such execution case the processor to perform operations comprising:
obtaining user information of a user from an input source by [[an ]]a camera application executing on a mobile device, 
wherein the input source comprises photograph input of a face and/or a neck of the user receive by [[a ]]the camera application executing on the mobile device, 
wherein the camera application instructs the user to hold the mobile device at certain angles of [[a ]]the face and/or the neck of the user using the camera application for generating the photograph input, and the camera application measures one or more features of the photograph input;

analyzing the stored user information to determine an obstructive sleep apnea (OSA) likelihood score and a treatment effectiveness score to the user for the diagnosis of the sleep disorders and the prediction of the treatment effectiveness for the sleep disorders; and 
presenting the obstructive sleep apnea (OSA) likelihood score and the treatment effectiveness score at the mobile device with the camera application.

Claim 16. The system of claim [[15]]12, wherein the application instructs to user to perform one or more of the actions from the group consisting of: to face straight ahead during the use of the camera application and the application measures a length and width of the face; to take a profile photograph during the use of the camera application and the application measures an angle between the neck and a chin of the user; to say ahh and stick out a tongue of the user during the use of the camera application and the application measures a Mallampati score; to look up and take a photograph of the neck of the user with the camera application and the application measures a neck circumference of the user; and to look up and take a photograph of nostrils of the user during the use of the camera application and the application measures a septal deviation and airflow of the user.

Claim 19. A non-transitory memory storage system storing instructions executable by a processor and that upon such execution cause the processor to for diagnosis for sleep disorders and prediction of treatment effectiveness for the sleep disorders, comprising:
obtaining user information of an user from an input source by [[an ]]a camera application executing on a mobile device, 
wherein the input source comprises photograph input of a face and/or a neck of the user received by [[a ]]the camera application executing on the mobile device and 
wherein the camera application instructs the user to hold the mobile device at certain angles of [[a ]]the face and/or the neck of the user using the camera application for generating the photograph input and the application measures one or more features of the photograph input
storing the obtained user information in a storage medium; 
analyzing the stored user information to determine an obstructive sleep apnea (OSA) likelihood score and a treatment effectiveness score for the diagnosis of the sleep disorders and the prediction of the treatment effectiveness for the sleep disorders; and 
presenting the obstructive sleep apnea (OSA) likelihood score and the treatment effectiveness score at the mobile device with the camera application.

Allowable Subject Matter
Claims 1-2, 5-13 and 16-20 are allowed.


Reasons for Allowance

The limitation recited in claims 1, 12 and 19 in regard to the features of “analyze the user information to determin an obstructive sleep apnea likelihood score and a treatment effectiveness score, the user information is obtained from an user input source that comprises photograph input of a face and/or a neck of the user that is generated by the camera application executing on a mobile device that instructs the user to hold the mobile device at certain angles of the face and/or the neck", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 
The previous rejection to this limitation under 35 U.S.C. 103 as being unpatentable over Chung, deCharms and Bolea combined is now withdrawn after reconsideration. Applicant presented arguments in regard to the above identified allowable subject matter on pages 3-4 of the response filed on January 21, 2022, which Examiner agrees with.
Dependent claims 2, 5-11, 13, 16-18 and 20 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior arts relevant to the claimed invention are cited below:
deCharms et al., US 2016/0005320 A1. This reference discloses a computer-implemented method for presentation of information and training and monitoring of users and therapeutic and diagnostic application for determining a treatment effectiveness score and presenting the treatment effectiveness score. However, deCharms does not teach that the treatment effectiveness is evaluated based on a photograph input that is generated upon the user being instructed on how to position the mobile device relative to the face or the neck of the user.
Chung et al., US 2015/0286793 A1. This reference discloses systems and methods for managing sleep apnea that relates to a mobile device that can provided the users access to an OSA survey client application that can be operable to receive input form from the users. However, Chung does not teach that the sleep apnea is evaluated with photograph input that is generated upon the user being instructed on how to position the mobile device relative to the face or the neck of the user.
D’Angelo et al., US 2018/0005395 A1. This reference discloses in the Abstract a system and related methods for determining an actual head angle of a mobile device user from an actual orientation of the mobile device and a relative orientation fo the user’s head to the mobile device, and a stimulus may be provided from the mobile device to encourage the user to rotate their head and/or reposition the mobile device such that their actual head angle aligns with the predetermined head angle. However, D’Angelo teaches that the user is instructed for positioning the mobile 
Bock et al., US 2020/0146622 A1. This reference discloses in [0063] a system that gives instructions for a position at which the user should position his/her head or his/her face in front of the camera for effective recording of signs of skin ageing in his/her face for the purpose of determining an efficacy of a cosmetic skin treatment. However, Bock does not teach that the features extracted from the photograph is related to an assessment for sleep disorders. 
Hence, none of the above identified references teaches the identified allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793